Citation Nr: 1046853	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as colitis or Crohn's disease, as secondary 
to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from September 1986 to October 
1989.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2007, the RO denied a claim for service connection for 
a psychiatric disorder, claimed as depression and anxiety.  A 
later rating decision, in 2009, included an award of service 
connection for a bipolar disorder, claimed as anxiety and 
depression.  No claim for service connection for a psychiatric 
disorder is before the Board on appeal at this time.  

In November 2010, the Veteran was advised that the RO was 
processing a claim for service connection for Crohn's disease and 
for ulcerative colitis.  As noted above, the claim of entitlement 
to service connection for those disorders has been perfected.  
The November 2010 notice to the Veteran indicated that processing 
of the claims addressed in the letter was being conducted in the 
absence of the Veteran's claim file.  The claims file is before 
the Board in this appeal.  The notice issued in November 2010, 
insofar as it appears to address claims within the Board's 
jurisdiction, is not accurate, and the Board is not bound by that 
letter. 
 
The Board notes that the Veteran was previously presented by an 
attorney, who has withdrawn his representation of the Veteran.  
The Veteran has not selected a current representative.  

The Veteran requested a hearing before the Board.  A Travel Board 
hearing was scheduled in October 2010.  The Veteran did not 
appear for the hearing.  His request for a hearing before the 
Board is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his GI disorder is secondary to his 
service-connected bipolar disorder, including anxiety associated 
with bipolar disorder.  Although there are multiple reports of 
psychiatric and medical examinations of record, including reports 
of examinations conducted for purposes of the Veteran's 
application for benefits from the Social Security Administration, 
no examination report reflects an opinion as to the likelihood 
that the Veteran has a GI disorder which is secondary to or 
aggravated by the Veteran's service-connected bipolar disorder.  
Further medical development of the claim is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated 
by any non-VA providers for a gastrointestinal 
(GI) disorder since October 2007.  Obtain any 
identified records.

2.  Obtain the Veteran's VA clinical records 
since April 2010.  Obtain a copy of the 
computerized list of all VA appointments 
since October 2007.  Review the VA outpatient 
records associated with the claims file against 
the list of all appointments, and associate with 
the claims file any clinical record of GI 
treatment not already of record.    

3.  Afford the Veteran an opportunity to identify 
or submit records of any type, including clinical 
records, employment records, or other evidence, 
which might disclose that the Veteran was treated 
for or manifested symptoms of a GI disorder 
proximate to his service discharge in October 
1989.   

4.  Afford the Veteran VA examination as 
necessary to obtain opinions as to the onset and 
etiology of a GI disorder, to include colitis or 
Crohn's disease.  The claims folder and a copy of 
this Remand should be made available to the 
examiner for review in connection with each 
examination.  The examiner should obtain a 
complete history from the Veteran, review the 
entire claims file, and should indicate the 
examination report that such review was 
performed.  Any tests or studies deemed necessary 
for an accurate assessment should be conducted, 
and the results should be associated with the 
claims file and discussed in the examination 
report.  The examination report should include 
assignment of a diagnosis for each GI disorder 
present.  

The examiner should address the following:
      a) Is it at least as likely as not (50 
percent or greater probability) that a current GI 
disorder had its onset during the Veteran's 
active service? If so, identify that disorder.
      b) Is it at least as likely as not (50 
percent or greater probability) that a GI 
disorder has been chronic and continuous since 
the Veteran's active service?  Identify that 
disorder.
      c) Is it at least as likely as not (50 
percent or greater probability) that a current GI 
disorder is related to the Veteran's active 
service, or any incident thereof? 
      d) Is it at least as likely as not (50 
percent or greater probability) that a current GI 
disorder is related to or secondary to the 
Veteran's service-connected psychiatric disorder, 
diagnosed as bipolar disorder?
      e) Is it at least as likely as not (50 
percent or greater probability) that a GI 
disorder is aggravated, that is, permanently 
increased in severity, as the result of a 
service-connected psychiatric disorder?  See 
38 C.F.R. § 3.310.  If so, identify the increase 
in baseline severity resulting from the 
aggravation due to service-connected bipolar 
disorder.  

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of psychiatric and GI symptoms.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

5.  After completing the above actions, and any 
other development as may be indicated, 
readjudicate the claim on appeal.  If the claim 
remains denied, a supplemental statement of the 
case must be provided to the Veteran (and his 
representative, if he obtains one).  After the 
Veteran has had an adequate opportunity to 
respond, the appeal should be returned to the 
Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

